Brooke, J.
(after stating the facts). The first contention of the appellant is that the court erred in refusing to sustain an objection to the introduction of any evidence and in denying the motion for a directed verdict because it was not alleged in the declaration for whom the plaintiff was acting as trustee, and the assignment of the claims of Archie Lawrence and W. A. Wood to the plaintiff was not alleged or proved.. The opening words of the declaration are, “Comes now Harold B. Lawrence, for himself and as trustee, plaintiff herein, and says” * * * Section 2, chapter 12, of the judicature act (3 Comp. Laws 1915, § 12353) provides:
“Every action shall be prosecuted in the name of the real party in interest, but an executor, administrator, guardian, trustee of an express trust, a party with whom or in whose name a contract has been made for the benefit of another, or a party expressly authorized by statute, may sue in his own name without joining with him the party for whose benefit the action is brought.”
The bill of sale (the foundation of plaintiff's title) *132is a straight out and out conveyance from James Ingersoll Day to plaintiff. The mere fact that as between himself and his uncle, Archie Lawrence, and W. A. Wood, there was an understanding that he held the title to the property in trust for himself and them did not preclude him from bringing the action as a real party in interest under the provisions of the act.
Appellant’s next contention is that—
‘‘Exhibit A was given to secure a debt of $2,264, which existed prior to September 18, 1914. From a portion of that security, plaintiff realized $5,042.87. When the levy was made, Day’s debt to plaintiff had been paid, plaintiff’s lien satisfied and the security released.”
While it is true plaintiff testified that if Day paid Mm the amount invested in the business he would have turned the same back to Day, yet, nevertheless, the transaction as evidenced by the contract was a plain sale of goods and chattels by one to another.
It is equally true that in the course of the dealings during 1915 plaintiff received upwards of $5,000 from the sale of the finished product, yet the investments made by him in the purchase of equipment, merchandise, and the payment .of labor were such that, at the time the levy was made, there had been invested by him $5,266.61 in excess of the amount received. Assuming, then, that the bill of sale was executed merely as security (and the contrary was found by the jury), there never was a time when plaintiff had been repaid the amount of his original loan and the necessary advancements.
Appellant’s next position is that growing grapes are fructus naturales, part of the real estate, and title thereof cannot be conveyed or a lien created thereon by a bill of sale or a chattel mortgage. We tbfnk it imimportant to determine whether growing grapes, ready for the harvesting, are fructus naturales or *133fruetus industriales because immediately following the execution of the bill of sale the plaintiff went into actual possession of the property, harvested the same, manufactured it and remained in possession thereof for upwards of a year thereafter.
It is contended by appellant that inasmuch as, during the year 1915, plaintiff did business in the marketing of the product under the name of the “Day Grape Juice Company” and that no compliance was made with Act No. 101 of the Public Acts of 1907 (2 Comp. Laws 1915, § 6849 et seq.), he is therefore precluded from maintaining this action. We are unable to see how the statute in question has anything to do with the case at bar. We are not considering a contract with the Day Grape Juice Company. No transfer of property was made to the Day Grape Juice Company. It had no interest so far as this record shows in the property in question. The bill of sale was made from Day to plaintiff; the property was taken by the sheriff from the plaintiff,; and plaintiff, in his own name, brings action for its unlawful conversion.
It appears from the record that the bill of sale of September 18, 1914, was recorded by plaintiff as a chattel mortgage, but that a renewal thereof, dated September 24, 1915, was filed January 22, 1916. The statute (section 11988, 3 Comp. Laws 1915) provides:
“Every mortgage or conveyance intended to operate as a mortgage of goods and chattels which shall hereafter be made which shall not be accompanied by an immediate delivery and followed by an actual and continued change of possession of the things mortgaged shall be absolutely void as against the creditors of the mortgagor,” etc.
Inasmuch as the record shows conclusively that immediately upon the execution of the bill of sale in question the plaintiff took and continuously retained possession of the property, the fact that he failed to *134file a renewal of the instrument within the statutory period of one year is, in our opinion, unimportant.
Many exceptions are' taken to the refusal of the .court to charge as requested and to the charge as given. We have examined the charge, carefully and are of the opinion that, taken as a whole, it preserved all of the rights of defendant and that the verdict, as renderéd, gives no indication of miscarriage of justice.
The judgment is affirmed.
Moore, C. J., and Steeee, Fellows, Stone, Clark, Bird, and Sharpe, JJ., concurred.